Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2021 is being considered by the examiner.
Claim Objections
Claim 1,12 and 17 objected to because of the following informalities:  the body of the in multiple  section of the claim sates “…the first through via structure extending from the first surface toward the second surface so as not to be exposed the second surface…”.  
It appears that  applicant meant to say “…surface so as not to be  exposed on the second surface…”.  Appropriate correction is needed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second semiconductor substrate" in its body .  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-11 are also rejected based on their dependence from claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1-4,8,12,15,17-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 11,145,573 B2  in view of Sawada US 20220181504 A1.
 Pertaining to claim1, claim1 of Ma( U.S. Patent No. 11,145,573 B2) teaches all the limitation of the claim1 of the instant application  except for etching of the second surface of the first semiconductor substrate to form a recess. However, in the same field of endeavor , Sawada teaches about forming a recess in a semiconductor substrate via etching . In view of Sawada, it would have been obvious to one of ordinary skill in the art to form the recess by etching the substrate as it is well known in the art.
Pertaining to claim12, claim15 of Ma( U.S. Patent No. 11,145,573 B2) teaches all the limitation of the claim12 of the instant application  except for etching of the second surface of the first and  second  semiconductor substrate to form a recess. However, in the same field of endeavor , Sawada teaches about forming a recess in a semiconductor substrate via etching . In view of Sawada, it would have been obvious to one of ordinary skill in the art to form the recess by etching the substrate as it is well known in the art.
Pertaining to claim 2-3, claim4 of Ma( U.S. Patent No. 11,145,573 B2) teaches all the limitation of the claim 2-3 of the instant application.
Pertaining to claim 4, claim5 of Ma( U.S. Patent No. 11,145,573 B2) teaches all the limitation of the claim 4 of the instant application.
Pertaining to claim 8, claim10 of Ma( U.S. Patent No. 11,145,573 B2) teaches all the limitation of the claim 8 of the instant application .
Pertaining to claim 15, claim17 of Ma( U.S. Patent No. 11,145,573 B2) teaches all the limitation of the claim 15 of the instant application .
Pertaining to claim 18, claim11 of Ma( U.S. Patent No. 11,145,573 B2) teaches all the limitation of the claim 18 of the instant application.

Pertaining to claim 19, claim2 of Ma( U.S. Patent No. 11,145,573 B2) teaches all the limitation of the claim 19 of the instant application.
Pertaining to claim17, claim20 of Ma( U.S. Patent No. 11,145,573 B2) teaches all the limitation of the claim17 of the instant application  except for etching of the second surface of the first semiconductor substrate to form a recess. However, in the same field of endeavor , Sawada teaches about forming a recess in a semiconductor substrate via etching . In view of Sawada, it would have been obvious to one of ordinary skill in the art to form the recess by etching the substrate as it is well known in the art.
Allowable Subject Matter
Claim13-14,16,20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819